Citation Nr: 1110359	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  06-37 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for right wrist strain, from August 1, 2005 to April 9, 2009.    

2.  Entitlement to an initial rating in excess of 10 percent for right wrist strain, on and after April 10, 2009.  

3.  Entitlement to an initial compensable rating for left wrist strain, from August 1, 2005 to April 9, 2009.      

4.  Entitlement to an initial rating in excess of 10 percent for left wrist strain, on and after April 10, 2009.

5.  Entitlement to a 10 percent evaluation for multiple noncompensable service-connected disabilities.  





REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  


INTRODUCTION

The Veteran had active service from June 1980 to July 2005, including in the Southwest Asia theater of operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas, in which the RO, in pertinent part, granted service connection for a right wrist strain and a left wrist strain, and assigned noncompensable disability evaluations for each wrist disability, effective from August 1, 2005 (one day after the Veteran's separation from service).  In the January 2006 rating action, the RO also denied entitlement to a 10 percent evaluation for multiple noncompensable service-connected disabilities.  The Veteran disagreed with the ratings assigned to the bilateral wrist disabilities in June 2006.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At that time, he also disagreed with the denial of the claim for a 10 percent evaluation for multiple noncompensable service-connected disabilities.  He perfected a timely appeal on these claims in December 2006.                     

In January 2009, the Board remanded the Veteran's claims to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional development.  

By a September 2009 rating action, the RO increased the disability ratings for the Veteran's service-connected right wrist strain and left wrist strain, from noncompensable to 10 percent disabling, effective from April 10, 2009 (the date of a VA examination which showed increased symptoms for the aforementioned disabilities).  Because the RO assigned "staged" ratings to the aforementioned disabilities, the Board has characterized issues numbered 1 through 4 on appeal as styled on the first page of this decision.  See Fenderson, supra. 

In April 2010, the Board once again remanded this case for additional development.  The purposes of the January 2009 and April 2010 remands have been met and the case is ready for appellate consideration.  

By a November 2010 rating action, the RO granted service connection for carpal tunnel syndrome of the right wrist and left wrist.  The RO assigned 10 percent disability ratings to each wrist, effective from August 1, 2005 (one day after the Veteran's separation from service).  The Veteran has not disagreed with the ratings or effective dates assigned for these disabilities.  Therefore, these issues are not in appellate status.   

However, the Board notes that in a May 2010 VA examination report, the examiner stated that the Veteran's bilateral carpal tunnel syndrome had a significant effect on his employment.  Because of the bilateral carpal tunnel syndrome, the Veteran had problems with lifting and carrying, decreased strength, upper extremity pain, entering data on the computer, and handling mail.  Therefore, the issues of entitlement to a rating in excess of 10 percent for carpal tunnel syndrome of the right wrist on an extraschedular basis, and entitlement to a rating in excess of 10 percent for carpal tunnel syndrome of the left wrist on an extraschedular basis, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 




FINDINGS OF FACT

1.  From August 1, 2005 to April 9, 2009, the Veteran's service-connected right wrist (dominant) strain was not manifested by any limitation of motion.  

2.  From April 10, 2009, the Veteran's service-connected right wrist (dominant) strain has been manifested by limitation of motion and pain; there has been no medical evidence of ankylosis of the wrist; and the Veteran has been in receipt of the maximum rating allowed for limitation of motion of a dominant or nondominant wrist. 

3.  From August 1, 2005 to April 9, 2009, the Veteran's service-connected left wrist (nondominant) strain was not manifested by any limitation of motion.      

4.  From April 10, 2009, the Veteran's service-connected left wrist (nondominant) strain has been manifested by limitation of motion and pain; there has been no medical evidence of ankylosis of the wrist; and the Veteran has been in receipt of the maximum rating allowed for limitation of motion of a dominant or nondominant wrist.     

5.  Given that service connection has been granted for carpal tunnel syndrome of the right wrist and left wrist, and that 10 percent disability ratings have been assigned to each wrist, effective from August 1, 2005, the Veteran has had compensable service-connected disabiities throughout the applicable period under consideration in this appeal.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for right wrist (major) strain, from August 1, 2005 to April 9, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2010).     

2.  The criteria for an initial evaluation in excess of 10 percent for right wrist (major) strain, on and after April 10, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5215 (2010).  

3.  The criteria for an initial compensable rating for left wrist (minor) strain, from August 1, 2005 to April 9, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2010).  

4.  The criteria for an initial evaluation in excess of 10 percent for left wrist (minor) strain, on and after April 10, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5215 (2010).

5.  The claim for the assignment of a single 10 percent evaluation on the basis of having only multiple noncompensable service-connected disabilities must be denied as a matter of law.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 3.324 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of these claims.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the veteran with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 2005, June 2006, and April 2010 letters sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claims.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 2006, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id., at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

The Board finds that VA has met these duties with regard to the claims adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in October 2005 and April 2010 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claims, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the June 2006 letter also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.     

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  Written notice was provided in October 2005, prior to the appealed from rating decision, along with the subsequent notice provided in June 2006 and April 2010, after the decision that is the subject of this appeal.  Despite any timing deficiency, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In this regard, as the Board concludes below that there is a preponderance of evidence against the Veteran's claims for initial compensable ratings for right and left wrist strains, from August 1, 2005 to April 9, 2009, and for initial ratings in excess of 10 percent for right and left wrist strains, on and after April 10, 2009.  In addition, for reasons discussed in further detail below, the Board finds that entitlement to a 10 percent evaluation for multiple noncompensable service-connected disabilities is not warranted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, any questions as to the appropriate disability ratings or effective dates to be assigned are rendered moot.




The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), which pertains to notice of the criteria necessary for an increased rating.  However, aside from the fact that this decision was recently overruled in large part by a Federal Circuit decision (see Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009)), since the claims on appeal are downstream issues from that of service connection, Vazquez notice is not required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003); Dingess, 19 Vet. App. at 473, 491.  In Dunlap v. Nicholson, 21 Vet. App. 112 (2007), the Court held that when VA has granted a service connection claim and the veteran thereafter in his notice of disagreement challenges the rating assigned, as here, a duty to provide VCAA notification as to the higher rating issue does not attach because the higher rating challenge does not technically constitute a "claim," which would trigger VCAA notice duties.  Dunlap, supra, at 117 (holding that "[w]hen [the claimant] filed his notice of disagreement after his service-connection award, his claim had been more than substantiated, and section 5103(a) [notice] was no longer required").

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claims by VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran in fact did receive VA examinations in November 2005, April 2009, and May 2010, which were thorough in nature and adequate for the purposes of deciding these claims.  The Board finds that the medical evidence of record is sufficient to resolve this appeal.  The aforementioned examinations revealed findings that are adequate for rating the Veteran's bilateral wrist strains.  Thus, VA has no further duty to provide an examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Higher Initial Ratings for Bilateral Wrist Strains

A.  Factual Background    

The Veteran had active service from June 25, 1980 to July 31, 2005.

In August 2005, the Veteran filed a claim for service connection for bilateral wrist disabilities.  

A VA examination was conducted in November 2005.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  According to the Veteran, while he was in the military, he developed pain in his wrists.  After his discharge, he had complaints of bilateral tingling in the fingers which necessitated the use of a brace.  The Veteran was right hand dominant.  Upon physical examination, there was full range of motion of the wrists with dorsiflexion and extension from 0 to 70 degrees, bilaterally; palmar flexion was to 80 degrees, bilaterally; radial deviation was to 20 degrees, bilaterally; and ulnar deviation was to 45 degrees, bilaterally.  There was no change of motion upon repetitive or resistive testing of the wrists and no additional limitation of motion was noted.  The Veteran had positive Phalen's and Tinel's signs on examination of his wrists.  X-rays were taken of the Veteran's wrists and they were reported to be negative for any fracture, dislocation, or any other bone and joint abnormalities.  Following the physical examination and a review of the x-rays, the examiner diagnosed the Veteran with right wrist strain and left wrist strain.   

In a January 2006 rating action, the RO noted that the Veteran's service treatment records showed treatment for complaints of bilateral wrist pain.  The records also showed that the Veteran was diagnosed with a right wrist strain and tendonitis of the left wrist, and he was treated with medication and braces.  Thus, given the current diagnosis of bilateral wrist strains, the RO granted service connection for a right wrist strain and a left wrist strain.  In addition, the RO assigned a noncompensable disability evaluation under Diagnostic Code 5215 for each wrist strain, effective from August 1, 2005 (one day after the Veteran's separation from service).  

On April 10, 2009, the Veteran underwent a VA examination.  At that time, the examiner noted that he had reviewed the Veteran's claims file.  The examiner stated that according to the Veteran, he had chronic pain in his wrists.  The pain was an 8 out of 10, was moderately severe in intensity, and was sharp in nature.  The Veteran indicated that although he had previously worn braces on his wrists, he stopped wearing them because they aggravated his wrist pain.  He reported that he had occasional swelling in his wrists.  The Veteran noted that he took Ibuprofen with mild and transient relief only.  According to the Veteran, he had flare-ups, especially with continued work at the computers.  He stated that he worked in the administration department at Fort Hood and that he took a few rest breaks throughout the day which somewhat relieved the pain.  The Veteran did not experience functional incapacitating episodes.        

The physical examination showed that there was tenderness in the anterior wrists in the central portion.  There was no swelling of the wrists.  In regard to range of motion of the wrists, dorsiflexion was to 50 degrees, bilaterally; palmar flexion was to 60 degrees, bilaterally; radial deviation was to 20 degrees, bilaterally; and ulnar deviation was to 25 degrees, bilaterally, with pain at the end of ranges in both palmar flexion and ulnar deviation, bilaterally.  With repetitive use times three, there was continued pain in the wrists; however, there were no additional limitations, no incoordination, and no change in range of motion.  There was guarding of movement of the wrists.  Tinel's sign was positive in both wrists and the Veteran had thenar wasting in bilateral hands.  There was no ankylosis.  The diagnosis was of bilateral wrist strain.  The examiner also diagnosed the Veteran with carpal tunnel syndrome of the wrists.  The examiner stated that there was tingling in the tips of the digits.  He noted that there was no defective innervation; however, the tingling in the tips of the digits was more likely due to the compression neuropathy at the wrists.  The examiner reported that he was ordering an electromyography (EMG).  However, the evidence of record shows that the EMG was later cancelled by the Veteran because he was out of the country at the time of the scheduled examination.  

By a September 2009 rating action, the RO increased the disability ratings for the Veteran's service-connected right and left wrist strains from noncompensable to 10 percent disabling under Diagnostic Code 5024, both effective from April 10, 2009.  

In May 2010, the Veteran underwent a VA examination.  At that time, he stated that he had numbness and tingling in both wrists.  According to the Veteran, he had been diagnosed with carpal tunnel syndrome of both wrists and he wore wrist splints.  He rated his pain as a 9 to10 out of 10, with throbbing pain occurring three times weekly and lasting a couple of hours.  The flare-ups were precipitated by heavy lifting; specifically lifting over 50 to 60 pounds.  The Veteran noted that he took Motrin twice a day to relieve his pain.  He reported that he worked in the Human Resources department at Honeywell.  According to the Veteran, entering data on the computer and handling the mail for the company was difficulty because of his bilateral wrist pain, numbness, and tingling.  

The physical examination showed that the Veteran had pain in his wrists at rest.  In regard to range of motion, dorsiflexion was to 70 degrees, bilaterally; palmar flexion was to 80 degrees, bilaterally; radial deviation was to 20 degrees, bilaterally; and ulnar deviation was to 45 degrees, bilaterally.  There was objective evidence of pain with active motion, bilaterally.  There were no additional limitations after three repetitions of range of motion.  There was no ankylosis.  Tinel's and Phalen's tests were positive.  X-rays taken of the Veteran's wrists in April 2009 were reported to be normal.  The diagnosis was bilateral carpal tunnel syndrome, pending EMG.  According to the examiner, due to the bilateral carpal tunnel syndrome, the Veteran had numbness and tingling in his wrists which had a significant effect on his employment.  Because of the Veteran's bilateral carpal tunnel syndrome, he had problems with lifting and carrying, decreased strength, and upper extremity pain.  In addition, entering data on the computer and handling mail were difficult with wrist pain, numbness, and tingling.  There were no effects on the Veteran's usual daily activities.     

A private medical report shows that in June 2010, the Veteran underwent an EMG.  The EMG was interpreted as showing signs of mild bilateral carpal tunnel syndrome, right worse than left.   

By a November 2010 rating action, the RO granted service connection for carpal tunnel syndrome of the right wrist and service connection for carpal tunnel syndrome of the left wrist.  The RO assigned a 10 percent disability rating to each wrist, effective from August 1, 2005 (one day after the Veteran's separation from service).


B.  Analysis

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule) codified in 38 C.F.R. Part 4 (2010), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

As the Veteran has taken issue with the initial ratings assigned following the grant of service connection, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119 (1999).  Thus, the Board must evaluate the relevant evidence since August 1, 2005.

In this case, the RO has evaluated the Veteran's service- connected bilateral wrist strains under Diagnostic Code 5024.  Under Diagnostic Code 5024, tenosynovitis shall be rated based on limitation of motion of the affected part, as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2010).

In evaluating upper extremity disability, it is often necessary to distinguish the predominant or major upper extremity from the minor upper extremity, as such a distinction may affect the criteria for a particular level of impairment.  38 C.F.R. § 4.69.  In this case, the record reveals that the Veteran is right handed.  

Limitation of motion of the wrist is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  A 10 percent rating is warranted for limitation of motion of the wrist (major or minor), such that dorsiflexion is less than 15 degrees or palmar flexion is limited in line with the forearm.  That is the highest schedular disability rating under that Diagnostic Code.  See 38 C.F.R. § 4.25 (2010).          

Normal range of palmar flexion for the wrist is 80 degrees.  Normal range of dorsiflexion is 70 degrees.  Palmar flexion in line with the forearm equates to zero degrees of palmar flexion or dorsiflexion.  See 38 C.F.R. § 4.71a, Plate I (2010).

The Veteran maintains that his current ratings are not high enough in light of the disability that his bilateral wrist strains cause.  He indicates that he has constant pain in the wrists.  In this regard, lay statements are considered to be competent evidence when describing symptoms of a disease.  However, symptoms must be viewed in conjunction with the objective medical evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

At the outset, the Board notes that as to any complaints the Veteran has had during the appeal period since August 1, 2005, about numbness and tingling in his wrists, these symptoms were separately rated in a November 2010 rating action where service connection was granted for carpal tunnel syndrome of the right and left wrists, effective from August 1, 2005.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  There is also no medical evidence of a neurologic disability associated with or due to the bilateral wrist strains which warrants a separate compensable rating other than the already service-connected carpal tunnel syndrome of the right and left wrists.  

Entitlement to Initial Compensable Ratings for Bilateral Wrist Sprains, From August 1, 2005 to April 9, 2009

In the instant case, the Board finds that for the period of time from August 1, 2005 to April 9, 2009, the evidence of record does not demonstrate the degree of disability for which an initial compensable evaluation is warranted for either wrist.  In this regard, the only VA examination that was conducted during the aforementioned period of time was the November 2005 VA examination.  At that time, there was full range of motion of the wrists with dorsiflexion to 70 degrees, bilaterally, and palmar flexion to 80 degrees, bilaterally.  In addition, there was no additional functional limitation of motion on repetitive movement.  As dorsiflexion was not limited to 15 degrees and palmar flexion was not limited in line with the forearm, a 10 percent rating is not warranted for either wrist during the period of time from August 1, 2005 to April 9, 2009.  Other diagnostic codes have been considered.  However, since there is no objective evidence of arthritis or ankylosis of the right or left wrists, initial compensable ratings are not assignable under Diagnostic Codes 5003 (arthritis Diagnostic Code) or 5214 (ankylosis Diagnostic Code).       

Consequently, in light of the above, the Board finds that from August 1, 2005 to April 9, 2009, there is no diagnostic code that provides a basis for assigning a higher (compensable) rating for either wrist.  Thus, the Board concludes that there is a preponderance of evidence against the claim for an initial compensable rating for right wrist strain from August 1, 2005 to April 9, 2009.  The Board also concludes that there is a preponderance of evidence against the claim for an initial compensable rating for left wrist strain from August 1, 2005 to April 9, 2009.  As there is a preponderance of evidence against the aforementioned claims, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Entitlement to Initial Ratings in Excess of 10 Percent for Bilateral Wrist Sprains, on and After April 10, 2009

The Board finds that entitlement to an initial rating in excess of 10 percent for right wrist sprain, on and after April 10, 2009, is not warranted.  The Board also finds that entitlement to an initial rating in excess of 10 percent for left wrist sprain, on and after April 10, 2009, is not warranted.

Under Diagnostic Code 5215, a maximum 10 percent evaluation is warranted for limitation of wrist motion (major or minor) where dorsiflexion is less than 15 degrees, or where palmar flexion is limited in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  In this regard, at no time during the pendency of this appeal, has the Veteran demonstrated an actual limitation of motion in either wrist to the extent necessary for a compensable evaluation.  However, at the time of the April 10, 2009 VA examination, there was objective pain with limitation of motion of each wrist.  Thus, the RO granted 10 percent ratings for each wrist due to the aforementioned symptomatology, effective from April 10, 2009.  Given that 10 percent is the highest schedular disability rating available under Diagnostic Code 5215, a higher rating is not possible under this Diagnostic Code. 

Higher ratings are available under 38 C.F.R. § 4.71a, Diagnostic Code 5214; however, that provision requires the presence of ankylosis, a manifestation not present in the Veteran's case.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  Because the Veteran is able to move both of his wrists, a rating in excess of 10 percent is not warranted for either wrist under Diagnostic Code 5214.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 4.59, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, as the Veteran is already in receipt of the maximum ratings for his right and left wrist strains based upon limitation of motion (under Diagnostic Code 5215), 38 C.F.R. §§ 4.40 and 4.45 (DeLuca factors) are not applicable.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In light of the above, the Board concludes that there is a preponderance of evidence against the Veteran's claim for entitlement to an initial rating in excess of 10 percent for right wrist strain, on and after April 10, 2009.  The Board also concludes that there is a preponderance of evidence against the Veteran's claim for entitlement to an initial rating in excess of 10 percent for left wrist strain, on and after April 10, 2009.  As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Ortiz, supra; Gilbert, supra. 


III.  Extraschedular Rating

The Board has also considered whether the Veteran's bilateral wrist strains present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this regard, the Board notes that the Veteran's bilateral wrist strains have not been shown objectively to interfere markedly with employment (i.e., beyond that contemplated in the assigned rating), to warrant frequent periods of hospitalization, or to otherwise render impractical the application of the regular schedular standards.  In the May 2010 VA examination report, the examiner stated that the Veteran's bilateral carpal tunnel syndrome had a significant effect on his employment; however, there was no reference to the Veteran's bilateral wrist strains interfering with his employment.  In this regard, as stated in the Introduction of this decision, the issues of entitlement to ratings in excess of 10 percent for carpal tunnel syndrome of the right and left wrists on an extraschedular basis, are being referred to the AOJ for appropriate action.  Therefore, the Board finds that the criteria for submission for consideration of extra- schedular ratings for the bilateral wrist strains is not met.


IV.  Entitlement to a 10 Percent Evaluation for Multiple Noncompensable Service-Connected Disabilities 

When a veteran suffers from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the Schedule for Rating Disabilities, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324 (2010).

The provisions of 38 C.F.R. § 3.324 are predicated on the existence solely of non-compensable service-connected disabilities.  As such, once a compensable evaluation for any service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993).

In a January 2006 rating decision, the RO denied the Veteran's claim under 38 C.F.R. § 3.324 on the grounds that occupational impairment from his multiple non-compensable service-connected disabilities had not been demonstrated.  At that time, the Veteran was service-connected for a cervical spine disability, muscle tension headaches, right patellar tendonitis, right wrist strain, left wrist strain, degenerative joint disease of the lumbar spine, degenerative joint disease of the left knee, right ankle sprain, hemorrhoids, and keloid scars to the chest.  In addition, the Veteran had been assigned noncompensable ratings, effective from August 1, 2005 (one day after the Veteran's separation from service), for all of the aforementioned service-connected disabilities.     

By a September 2009 rating decision, the RO increased the disability ratings for the Veteran's service-connected right patellar tendonitis, right wrist strain, left wrist strain, degenerative joint disease of the lumbar spine, and degenerative joint disease of the left knee, from noncompensable to 10 percent disabling, effective from April 10, 2009.  However, during the period of time from August 1, 2005 to April 9, 2009, the Veteran was still in receipt of only noncompensable ratings for his service-connected disabilities.        

By a November 2010 rating action, the RO granted service connection for carpal tunnel syndrome of the right wrist and left wrist.  The RO assigned 10 percent disability ratings to each wrist, effective from August 1, 2005 (one day after the Veteran's separation from service).  Accordingly, as compensable evaluations for the service-connected disabilities of carpal tunnel syndrome of the wrists, was awarded throughout the relevant period under consideration in this appeal, the threshold criteria for entitlement to compensation under 38 C.F.R. § 3.324 are not met, and the claim must be dismissed as a matter of law.  

Because the claim is denied as a matter of law, the benefit-of-the-doubt principle is not for application.  See Sabonis, 6 Vet. App. at 425 (when the law and not the evidence is dispositive, the Board dismisses the appeal on the grounds of lack of legal merit).     






ORDER

Entitlement to an initial compensable rating for right wrist strain, from August 1, 2005 to April 9, 2009, is denied.    

Entitlement to an initial rating in excess of 10 percent for right wrist strain, on and after April 10, 2009, is denied.  

Entitlement to an initial compensable rating for left wrist strain, from August 1, 2005 to April 9, 2009, is denied.      

Entitlement to an initial rating in excess of 10 percent for left wrist strain, on and after April 10, 2009, is denied.

Entitlement to a 10 percent evaluation for multiple noncompensable service-connected disabilities, is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


